EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Preston P. Frischknecht on January 10, 2022.
The application has been amended as follows: 
Canceled claims 18, 20, 21, 24, 25, 28, 31, 32, 37-39 and 41. 
Amended claim 1 as follows:
1. (Currently amended) A rolled pre-assembled chain link fence with retained slats, comprising: 
a chain link fence panel having a top, a bottom, a front side, and a back side; 
a plurality of fence slats inserted into the chain link fence panel generally from one or more of and perpendicular to the top and the bottom, each slat of the plurality of fence slats comprising a tubular body having opposing longitudinally-extending front and back faces having a width defining an outermost [[profiles] profile of the slat, opposing longitudinally-extending sides faces, and two opposing apertures extending through the sides faces of the slat and bounding an internal channel perpendicular to the slat, each of the two opposing apertures having a peripheral shape defining a concave cutout which extends into the front and back faces of the slat and forms profile of the slat, the apertures of adjacent slats being aligned to form interstices between the adjacent slats; and

a flexible band [[disposed]] longitudinally extending through the internal channel of each slat of the plurality of fence slats at slat centers to retain the plurality of fence slats within the chain link fence panel
wherein the flexible band is configured to bend within the interstices to enable the pre-assembled chain link fence with retained slats [[configured]] to be rolled for shipping prior to installation of the chain link fence.  
Amended claim 22 as follows:
22. (Currently amended) The chain link fence with retained slats of claim 1, wherein one or more of the two opposing apertures forms a substantially continuously curving cutout 
Amended claim 23 as follows:
23. (Currently amended) The chain link fence with retained slats of claim 1, wherein each of the two opposing apertures forms a substantially continuously curving cutout 


Amended claim 27 as follows:
27. (Currently amended) A rolled pre-assembled chain link fence with retained slats, comprising: 
a chain link fence panel having a top, a bottom, a front side, and a back side; 
a plurality of unwinged fence slats inserted into the chain link fence panel generally from one or more of and perpendicular to the top [[to]] and the bottom, each unwinged fence slat [[in]] of the plurality of unwinged fence slats comprising a tubular body having opposing longitudinally-extending front and back faces having a width defining an outermost [[profiles] profile of the slat, opposing longitudinally-extending sides faces, and two opposing apertures extending through the sides faces of the slat and bounding an internal channel perpendicular to the slat, each of the two opposing apertures having a peripheral shape defining a cutout with a concave edge which extends into the front and back faces of the slat and forms profile of the slat, the apertures of adjacent slats being aligned to form interstices between the adjacent slats; and

a flexible band [[disposed]] longitudinally extending through the internal channel of each slat of the plurality of fence slats at slat centers to retain the plurality of fence slats within the chain link fence panel

wherein the flexible band is configured to bend within the interstices to enable the pre-assembled chain link fence with retained slats for shipping prior to installation of the chain link fence.  
Amended claim 29 as follows:
29. (Currently amended) The chain link fence with retained slats of claim 27, wherein one or more of the two opposing apertures forms a substantially continuously curving cutout 
Amended claim 30 as follows:
30. (Currently amended) The chain link fence with retained slats of claim 27, wherein each of the two opposing apertures forms a substantially continuously curving cutout 
Amended claim 33 as follows:
33. (Currently Amended) The chain link fence with retained slats of claim 27, wherein an end of the 
Amended claim 35 as follows:
35. (Currently amended) A method of making a pre-assembled chain link fence with retained slats, comprising the steps of: 
providing a chain link fence panel having a top, a bottom, a front side, and a back side; 
a plurality of fence slats, each slat comprising a tubular body having opposing longitudinally-extending front and back faces having a width defining an outermost [[profiles]] profile of the slat, opposing longitudinally-extending side faces, and two opposing apertures extending through the sides faces of the slat and bounding an internal channel perpendicular to the slat, each of the two opposing apertures having a peripheral shape defining a concave cutout which extends into the front and back faces of the slat and forms profile of the slat; 
inserting the fence slats into the chain link fence panel from one or more of and perpendicular to the top and the bottom, the apertures of adjacent slats being aligned to form interstices between the adjacent slats; 
providing a flexible elongate band; and 
inserting the flexible elongate band through the fence slat apertures of each slat of the plurality of fence slats at slat centers panel; [[and]] 
[[configuring]] wherein the flexible band is configured to bend within the interstices to enable the fence to be rolled on each of the front and back sides for shipping prior to installation of the chain link fence; and
rolling the pre-assembled chain link fence for shipping prior to installation of the fence. 

Amended claim 36 as follows:
36. (Currently Amended) The method of making a pre-assembled chain link fence with retained slats of claim 35, further comprising the step of installing the fence at a property.  
Amended claim 42 as follows:
42. (Currently Amended) The method of making a pre-assembled chain link fence with retained slats of claim 35, further comprising the step of unrolling the chain link fence prior to installation thereof.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 27 and 35, Finkelstein (US 5,106,058) in view of Meglino et al. (US 5,056,761) and Hoggan (US 5,775,676) discloses the claimed rolled pre-assembled chain link fence with retained slats with the exception of wherein each of the two opposing apertures have a peripheral shape defining a concave cutout which extends into the front and back faces of the slat and forms a narrowing of the outermost profile of the slat, the apertures of adjacent slats being aligned to form interstices between the adjacent slats; and wherein the flexible band is configured to bend within the interstices to enable the pre-assembled chain link fence with retained slats to be rolled on each of the front and back sides for shipping prior to installation of the chain link fence.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the chain link fence with retained slats disclosed by Finkelstein in view of Meglino et al. and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



01/10/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619